Opinion filed September 14, 2006 















 








 




Opinion filed September 14, 2006 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                   __________
 
                                                          No. 11-06-00026-CR 
                                                    __________
 
                               ROBERT LEE OLIVER, JR., Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS,
Appellee
 

 
                                         On
Appeal from the 385th District Court
 
                                                         Midland
  County, Texas
 
                                                 Trial
Court Cause No. CR31035
 

 
                                                                   O
P I N I O N
The jury
convicted Robert Lee Oliver, Jr. of felony driving while intoxicated and
assessed his punishment at confinement for seven and one-half years and a
$1,500 fine.  We affirm.




Appellant=s
court-appointed counsel has filed a motion to withdraw.  The motion is supported by a brief in which
counsel professionally and conscientiously examines the record and applicable
law and states that he has concluded that the appeal is frivolous.  Following the procedures outlined in Anders
v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d
503 (Tex. Crim. App. 1991); and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), counsel has identified an arguable ground. 
Appellate counsel questions whether the oral
stipulation to the admission of a 1990 DWI conviction was ineffective
assistance on the part of trial counsel. 
Appellate counsel concludes that it was not.  We agree.
Appellate counsel has provided appellant with a
copy of the brief and advised appellant of his right to review the record and
file a response to counsel=s
brief.  A response has not been
filed.  Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 
(1967); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991); High
v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969); Eaden v. State, 161 S.W.3d 173 (Tex. App.CEastland 2005, no pet.).
Following the procedures outlined in Anders,
we have independently reviewed the record, and we agree that the appeal is
without merit.
The motion to withdraw is granted, and the
judgment is affirmed.
 
PER CURIAM
 
September 14, 2006
Do not publish.  See
Tex. R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., and
McCall,
J., and Strange, J.